United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                                                                July 10, 2003
                        In the
                                                          Charles R. Fulbruge III
   United States Court of Appeals                                 Clerk

              for the Fifth Circuit
                  _______________

                    m 03-30139
                  Summary Calendar
                  _______________




                  LINDA F. WAFER,

                                       Plaintiff-Appellant,

                       VERSUS

JAMES PERSON; CHUCK NORENBERG; NORMA REEDY;
 AMERICAN POSTAL WORKERS UNION; PATSY PIQUE,

                                       Defendants-Appellees,


            _________________________

      Appeal from the United States District Court
         for the Western District of Louisiana
                   m 02-CV-1278
            _________________________
Before HIGGINBOTHAM, SMITH, and                            their former testimony.1 Marrogi v. Howard,
  CLEMENT, Circuit Judges.                                 805 So. 2d 1118, 1126 (La. 2002). Defen-
                                                           dants are therefore entitled to absolute immu-
PER CURIAM:*                                               nity in any event.2

   Linda Wafer, pro se, appeals the dismissal                 AFFIRMED.
of her suit against several postal employees
and their union. Reviewing the dismissal de
novo, Brown v. NationsBank Corp., 188 F.3d
579, 585 (5th Cir. 1999), we affirm.

    Wafer sued the Postmaster General for dis-
crimination and breach of a labor agreement.
The district court dismissed that suit, based
partly on the defendants’ affidavits. Wafer
then sued defendants, essentially for lying in
their affidavits. She cryptically accused them
of libel, obstruction of justice, perjury, misuse
of process, and abuse of office. The district
court dismissed, holding that the defendants
had absolute immunity for statements made as
witnesses.

   Although Wafer does not specify whether
her suit arises under Bivens v. Six Unknown
Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971), or the Federal Tort
Claims Act, 28 U.S.C. § 2671 et seq., the
source of law makes no difference. Witnesses
have absolute immunity from a Bivens action                   1
                                                                Under the Federal Tort Claims Act, we apply
based on their testimony. Briscoe v. LaHue,                the law of the state in which the events occurred.
460 U.S. 325, 334 (1983); Charles v. Wade,                 28 U.S.C. §§ 1346(b)(1), 2674; Brown, 188 F.3d
665 F.2d 661, 666 (Former 5th Cir. 1982).                  at 586. Louisiana law gives a non-party witness
Louisiana law also gives non-party witnesses               absolute immunity only for “pertinent and mate-
absolute immunity from damages based on                    rial” testimony, Marrogi, 805 So. 2d at 1126, but
                                                           Wafer concedes that the defendants’ affidavits
                                                           were relevant to her earlier suit.
                                                              2
                                                                 To the extent that any defendants are not fed-
                                                           eral officers for purposes of Bivens or the Federal
                                                           Tort Claims Act, the district court had supplemen-
   *
     Pursuant to 5TH CIR. R. 47.5, the court has           tal jurisdiction over Wafer’s claims against them,
determined that this opinion should not be pub-            28 U.S.C. § 1367, and they too have absolute im-
lished and is not precedent except under the limited       munity from her claims, Marrogi, 805 So. 2d
circumstances set forth in 5TH CIR. R. 47.5.4.             at 1126.

                                                       2